UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6398



JOSEPH ZIADEH,

                                              Plaintiff - Appellant,

          versus


GREGORY POOLE EQUIPMENT COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cv-00777-RLW)


Submitted:   October 18, 2006             Decided:   October 27, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Joseph Ziadeh appeals the district court’s order denying

his Fed. R. Civ. P. 59(e) motion to alter or amend the district

court’s previous order dismissing his civil complaint as malicious

under 28 U.S.C. § 1915(e)(2) (2000) and 28 U.S.C. § 1915A (2000).

We   have    reviewed   the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Ziadeh v. Gregory Poole Equip. Co., No. 3:05-cv-00777-RLW

(E.D. Va. Feb. 13, 2006).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court    and    argument     would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                      - 2 -